Citation Nr: 1747100	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-10 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.A., observer



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from February 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office, which denied service connection for PTSD and for right and left knee disabilities.

The Veteran testified before the undersigned Veterans Law Judge in a February 2016 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was previously before the Board in April 2016, and the claims were remanded for a VA examination and further record development.  Unfortunately, the Board finds that an additional remand is required to obtain a VA examination and addendum opinion prior to adjudicating of the issues on appeal.  See Stegall, 11 Vet. App. 268; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has recharacterized the claim for entitlement to service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (c)(4)(i) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312 (2007).

Within a September 2017 appellate brief, the Veteran, through his representative, contested the adequacy of the April 2016 VA examination of the Veteran's left and right knees.  Specifically, the Veteran indicated that the April 2016 VA examiner did not take into consideration the Veteran's competent and credible lay statements as to the onset of his right and left knee disabilities in-service.  It was opined that "For a well developed claim, there needs to be evidence of a medical condition or injury during military service, and ongoing documentation to establish chronicity of symptomatology over the years.  There are long gaps in [the] veteran's medical history-of 40 plus  years-and based on documentation which is available, this examiner believes that the Veteran's bilateral knee osteoarthritis. . . was likely due to wear-and-tear and the gaining process, plus long years of snow skiing.

To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the April 2016 examiner did not consider the Veteran's history of complaints of his right and left knee disabilities, his negative opinion is inadequate for decisional purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board finds that a remand is necessary for a VA addendum opinion to determine the etiology of the Veteran's right and left knee disabilities upon consideration of the Veteran's competent and credible lay statements of record.

Additionally, a medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran contends that his psychiatric symptoms began in service and are related to one event that occurred during active duty, specifically, when he retrieved the body of a dead sailor, while patrolling the waters outside of the U.S. Naval Air Station in Norfolk, Virginia.  This alleged stressor has not been verified despite a Joint Services Records Research Center (JSRRC) search.  See December 2016 VA Memo; July 2017 VA Memo.  Notably, VA treatment records received in April 2016 document that the death of the Veteran's sister-in-law triggered his memory of the dead solider ."  See July 2013 VA social work outpatient treatment note.  It is noted that the Veteran has diagnoses of depression and PTSD.  The Veteran has not been afforded a VA examination to address the etiology of his psychiatric diagnoses to include whether they had onset during active duty as he has alleged.  In light of the "low threshold" as announced in McLendon, the Board finds that a remand is necessary for a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Order a VA addendum opinion to determine the etiology of the Veteran's current right and left knee disabilities, to include osteoarthritis, status post total right and left knee arthroplasties.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, such should be afforded the Veteran.  The record must be provided to and reviewed by the examiner prior to rendering the requested opinions.

The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that current left and right knee disabilities were caused by service, or are otherwise related to active service.  For diagnosed osteoarthritis of the right and left knees, status post total right and left knee arthroplasties, the examiner is asked to determine whether the Veteran experienced chronic symptoms in service, with continuous symptoms since service separation.  The examiner is also asked to determine whether osteoarthritis of the right and left knees manifested within a year of service separation.

In rendering the above opinions, the Board directs the examiner to consider and comment upon, but not limit review to, the Veteran's February 2016 videoconference hearing testimony and lay statements of record as to the onset of his right and left knee disability symptoms.

2.  Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder, to include depression and PTSD.  The record must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic studies should be conducted.

The VA examiner is asked to provide all current psychiatric diagnoses, and for each diagnosis, the VA examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis is etiologically related to service.

In providing the above opinions, the Board directs the VA examiner to consider, but not limit review to VA treatment records received in April 2016 from the VAMC Battle Creek, showing treatment notes diagnosing the Veteran with depression, PTSD, and opioid dependency in remission based on the Veteran's reports of retrieving a dead body in-service and the death of his sister-in-law post-service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


